EXHIBIT 10.42
EMPLOYMENT AGREEMENT FOR THOMAS L. TRAN,
AMENDMENT NO. 1
               This Amendment No. 1 to the Employment Agreement for THOMAS L.
TRAN (“Amendment No. 1”) is made, effective as of March 10, 2009, by and among
WELLCARE HEALTH PLANS, INC., a Delaware corporation (“WellCare”), COMPREHENSIVE
HEALTH MANAGEMENT, INC., a Florida corporation (the “Corporation”), and THOMAS
L. TRAN, an individual (“Executive”), with respect to the following facts and
circumstances:
RECITALS
          WHEREAS, Executive, WellCare and the Corporation previously entered
into an Employment Agreement on July 17, 2008, (the “Employment Agreement”); and
          WHEREAS, Executive, WellCare and the Corporation desire to amend the
Employment Agreement regarding the payment of incentive awards.
Agreement:
          NOW, THEREFORE, in consideration of the agreements contained herein
and of such other good and valuable consideration, the sufficiency of which
Executive acknowledges, WellCare, the Corporation and Executive, intending to be
legally bound, agree as follows:
               1. The first sentence of Section 2.3.2 of the Employment
Agreement is hereby amended to read as follows:
In addition to the Restricted Stock and the Option, during the Term, Executive
shall be entitled to earn equity compensation awards granted under and subject
to the terms of the WellCare Health Plans, Inc. 2004 Equity Incentive Plan, or a
successor thereto, and a cash bonus award for 2008 performance under and subject
to the terms of the WellCare Health Plans, Inc. 2009 Long Term Cash Bonus Plan,
each based upon Executive’s achievement of performance objectives set by the
Compensation Committee or the Board after consultation with Executive, with an
annual equity compensation award target of one hundred fifty percent (150%) of
Executive’s annual salary for such fiscal year (with a minimum guaranteed annual
equity compensation award in 2009 of seventy-five percent (75%) of Executive’s
annual salary for 2008 and a minimum guaranteed annual cash bonus award under
the WellCare Health Plans, Inc. 2009 Long Term Cash Bonus Plan in 2009 of
seventy-five percent (75%) of Executive’s annual salary for 2008, each prorated
for the portion of the year employed). 
               2. The provisions of this Amendment No. 1 may be amended and
waived only with the prior written consent of the parties hereto. This Amendment
No. 1 may be executed and delivered in one or more counterparts, each of which
shall be deemed an original and together shall constitute one and the same
instrument.
               3. Except as set forth in this Amendment No. 1, the Employment
Agreement shall remain unchanged and shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment No. 1 on the date first written above.

                  WELLCARE    
 
                WELLCARE HEALTH PLANS, INC.    
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser         Title: President & CEO    
 
                CORPORATION    
 
                COMPREHENSIVE HEALTH MANAGEMENT, INC.    
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser         Title: President & CEO    
 
                EXECUTIVE    
 
                /s/ Thomas L. Tran                   THOMAS L. TRAN    

2